NO. 07-07-0350-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL E

                                               JULY 18, 2008

                                ______________________________


                                        LEONESEO SANCHEZ,

                                                                               Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                                               Appellee

                              _________________________________

               FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 2007-415,400; HON. JIM BOB DARNELL, PRESIDING

                               _______________________________

                                    Abatement and Remand
                                _______________________________

Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

        Leoneseo Sanchez (appellant) filed a notice of appeal from his conviction of two

counts of aggravated assault with a deadly weapon. On September 11, 2007, the trial

court filed a certification representing that appellant has the right of appeal. However, the


          1 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. T E X . G O V ’T
C OD E A N N . §75.002(a)(1) (Vernon Supp. 2008).
appellate record reflects that appellant failed to sign the certification pursuant to Texas

Rule of Appellate Procedure 25.2(d) which requires the certification to be signed by

appellant and a copy served on him.2 By letter dated April 28, 2008, we notified the court

that a supplemental record containing a properly executed certification should be filed with

this court within 45 days. To date, no such record has been received.

       Consequently, we abate the appeal and remand the cause to the 140th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

take such action necessary to secure and file with this court a certificate of right to appeal

that complies with Texas Rule of Appellate Procedure 25.2(d) by August 18, 2008. Should

additional time be needed to perform this task, the trial court may request the same on or

before August 18, 2008.

       It is so ordered.



                                                       Per Curiam



Do not publish.




       2
           Becam e effective Septem ber 1, 2007.

                                                   2